UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [x]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-52415 TITANIUM GROUP LIMITED (Exact name of registrant as specified in its charter) British Virgin Islands (State or other jurisdiction of incorporation or organization) Not Applicable (IRS Employer Identification No.) Suite 2101, 21/F, Chinachem Century Tower, 178 Gloucester Road, Wanchai, Hong Kong (Address of principal executive offices)(Zip Code) (852) 3679 3110 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X]Yes[]No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[]Yes[]No (Not required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a small reporting company.See definitions of “large accelerated filer,” accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer[] Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). []Yes[X] No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:100,000,000 shares of Common Stock, $0.01 par value, as of August 20, 2011 TITANIUM GROUP LIMITED AND SUBSIDIARIES INDEX TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED AND RESTATED) Page Condensed Consolidated Balance Sheets as of June 30, 2011 and December 31, 2010 3 Condensed Consolidated Statements of Operations and Comprehensive Loss for the Three and Six Months ended June 30, 2011 and 2010 4 Condensed Consolidated Statements of Cash Flows for the Six Months ended June 30, 2011 and 2010 5 Condensed Consolidated Statements of Stockholders’ Equity for the Six Months ended June 30, 2011 6 Notes to Condensed Consolidated Financial Statements 7 - 15 2 TITANIUM GROUP LIMITED AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS AS OF JUNE 30, 2, 2010 (Currency expressed in Hong Kong Dollars (“HK$”), except for number of shares) (Unaudited and Restated) June 30, 2011 December 31, 2010 US$ HK$ HK$ ASSETS Current assets: Cash and cash equivalents $ $ $ Restricted cash Accounts receivable Amount due from a related party Inventories Deposits and other receivables Total current assets Non-current assets: Plant and equipment, net TOTAL ASSETS $ $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable, trade $ $ $ Amounts due to related parties Income tax payable Notes payable - Convertible note - - Convertible debenture - - Accrued liabilities and other payables Total liabilities Commitments and contingencies Stockholders’ deficit: Common stock, US$0.01 (HK$0.078) par value, 100,000,000 shares authorized, 100,000,000 and 52,635,560 shares issued and outstanding, as of June 30, 2011 and December 31, 2010 $ $ $ Additional paid-in capital ) Accumulated other comprehensive income Accumulated deficit ) ) ) Total deficit ) ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ $ See accompanying notes to condensed consolidated financial statements. 3 TITANIUM GROUP LIMITED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (Currency expressed in Hong Kong Dollars (“HK$”), except for number of shares) (Unaudited and Restated) Three months ended June 30, Six months ended June 30, US$ HK$ HK$ US$ HK$ HK$ REVENUE, NET $ COST OF REVENUE ) ) - ) ) - GROSS PROFIT Operating expense: Selling, general and administrative Total operating expenses LOSS FROM OPERATIONS ) Other income (expense): Interest income 19 - 67 - Sundry income - Interest expense ) Discount of convertible debenture - ) Gain from change in fair value of warrant liability - - 39 - - Total other expense ) LOSS BEFORE INCOME TAX ) Income tax expense ) ) - ) ) - NET LOSS $ ) $ ) $ ) $ ) $ ) $ ) Other comprehensive income (loss): - Foreign currency translation gain (loss) ) ) COMPREHENSIVE LOSS $ ) $ ) $ ) $ ) $ ) $ ) Net loss per share – basic and diluted $ ) $ ) $ ) $ ) $ ) $ ) Weighted average common shares outstanding – basic and diluted See accompanying notes to condensed consolidated financial statements. 4 TITANIUM GROUP LIMITED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2 (Currency expressed in Hong Kong Dollars (“HK$”)) (Unaudited and Restated) Six months ended June 30, US$ HK$ HK$ Cash flow from operating activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation of plant and equipment - Amortization cost on discount of convertible debenture - - Gain from change in fair value of warrant liability - - ) Changes in operating assets and liabilities: Restricted cash - Accounts receivable Inventories ) ) - Deposits and other receivables ) ) Accounts payable Income tax payable - Accrued liabilities and other payable ) ) ) Net cash used in operating activities ) ) ) Cash flows from investing activities Purchase of plant and equipment ) ) - Net cash used in investing activities ) ) - Cash flows from financing activities: Advances from a third party - Advances from related parties Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalent ) NET CHANGE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for income taxes - - - Cash paid for interest - - - See accompanying notes to condensed consolidated financial statement. 5 TITANIUM GROUP LIMITED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ DEFICIT FOR THE SIX MONTHS ENDED JUNE 30, 2011 (Currency expressed in Hong Kong Dollars (“HK$”), except for number of shares) (Unaudited and Restated) Common stock No. of shares Amount Additional paid-in capital Accumulated other comprehensive income Accumulated deficit Total stockholders’ deficit Balance as of January 1, 2011 (restated) $ $ ) $ $ ) $ ) Shares effectively issued to former TTNUF shareholders as part of the May 31, 2011 recapitalization ) ) - - Full release of convertible debenture and all accrued and unpaid interest in exchange for common stock - - Conversion of notes payable into common stock - - - Net loss for the period - ) ) Foreign currency translation adjustment - Balance as of June 30, 2011 $ ) $ ) Balance as of June 30, 2011, in United States Dollars (“US$”) $ ) $ ) See accompanying notes to condensed consolidated financial statements. 6 TITANIUM GROUP LIMITED AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED JUNE 30, 2 (Currency expressed in Hong Kong Dollars (“HK$”)) (Unaudited) NOTE 1 – ORGANIZATION AND BACKGROUND Titanium Group Limited (the “Company” or “TTNUF”) was incorporated as an International Business Company with limited liability in the British Virgin Islands (“BVI”) under the International Business Companies Act (“IBC Act”) of the British Virgin Islands on May 17, 2004 and subsequently registered under the BVI Business Companies Act (“BVIBC Act”) on January 1, 2007 when the IBC Act was repealed and replaced with the BVIBC Act. The Company, through its subsidiaries, mainly engages in the manufacture and sales of electric wire products in the PRC, with its principal place of business in Shenzhen City, the PRC. On May 31, 2011, the Company closed on the transactions described in a Memorandum of Understanding dated September 1, 2010 and amended on November 18, 2010 and March 18, 2011 (the “MOU”). Under the terms of the MOU: 1.The Company agreed to effect a 1-for-10 consolidation of its issued and outstanding shares of common stock. 2.The holders of the Company’s outstanding convertible debentures in the aggregate principal amount of US$1,400,000 (HK$10,920,000) agreed to accept a total of 3,500,000 post-consolidation common shares as full and complete payment of the debentures and all accrued and unpaid interest thereon. 3.Zili Industrial Co., Limited, an entity owned and/or controlled by Mr. XU Zhigang, agreed to purchase 38,700,000 post-consolidation common shares and deposit the purchase price of US$387,000 into escrow. 4.Huabao Asia Limited, an entity owned and controlled by Mr. CHEN Tianju, agreed that it would transfer ownership of Shenzhen Kanglv Technology Company Limited (“Shenzhen Kanglv”) to the Company, in exchange for 52,635,560 post-consolidation common shares. The stock exchange transaction has been accounted for as a reverse acquisition and recapitalization of the Company whereby Shenzhen Kanglv is deemed to be the accounting acquirer (legal acquiree) and the Company to be the accounting acquiree (legal acquirer). The accompanying condensed consolidated financial statements are in substance those of Shenzhen Kanglv, with the assets and liabilities, and revenues and expenses, of the Company being included effective from the date of stock exchange transaction. The Company is deemed to be a continuation of the business of Shenzhen Kanglv. Accordingly, the accompanying condensed consolidated financial statements include the following: (1)the balance sheet consists of the net assets of the accounting acquirer at historical cost and the net assets of the accounting acquiree at historical cost; and (2)the financial position, results of operations, and cash flows of the accounting acquirer for all periods presented as if the recapitalization had occurred at the beginning of the earliest period presented and the operations of the accounting acquiree from the date of stock exchange transaction. 7 TITANIUM GROUP LIMITED AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED JUNE 30, 2 (Currency expressed in Hong Kong Dollars (“HK$”)) (Unaudited) The accompanying condensed consolidated financial statements present the financial position and results of operations of the Company and its subsidiary companies, Titanium Technology Limited, Titanium Technology (Shenzhen) Co., Ltd., Kanglv Cable Technology (Hong Kong) Limited, Kanglv Technology (Hong Kong) Limited and Shenzhen KangLv Technology Company Limited (collectively known as the “Group”). The Group’s functional currency is Hong Kong Dollars (“HK$”), except otherwise indicated. NOTE 2 – BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared by management in accordance with both accounting principles generally accepted in the United States of America (“GAAP”) and the instructions to Form 10-Q and Rule 10-01 of Regulation S-X. Certain information and note disclosures normally included in audited financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to those rules and regulations, although the Company believes that the disclosures made are adequate to make the information not misleading. In the opinion of management, the consolidated balance sheet as of December 31, 2010 which has been derived from audited financial statements and these unaudited condensed financial statements reflect all normal and recurring adjustments considered necessary to state fairly the results for the periods presented. The results for the six months ended June 30, 2011 are not necessarily indicative of the results to be expected for the entire fiscal year ending December 31, 2011 or for any future period. These unaudited condensed consolidated financial statements and notes thereto should be read in conjunction with the audited financial statements of Shenzhen KangLv for the year ended December 31, 2010. NOTE 3 – GOING CONCERN UNCERTAINTIES These condensed consolidated financial statements have been prepared assuming that the Group will continue as a going concern, which contemplates the realization of assets and the discharge of liabilities in the normal course of business for the foreseeable future. For the six months ended June 30, 2011, the Group incurred a net loss of HK$2,081,929 resulting in an accumulated deficit of HK$22,932,850 and a working capital deficit of HK$3,384,475 at that date. The continuation of the Group as a going concern through June 30, 2012 is dependent upon the continuing financial support from its stockholders. Management believes, the existing stockholders will provide the additional cash to meet with the Company’s obligations as they become due. These factors raise substantial doubt about the Group’s ability to continue as a going concern. These condensed consolidated financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets and liabilities that may result in the Group not being able to continue as a going concern. 8 TITANIUM GROUP LIMITED AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED JUNE 30, 2 (Currency expressed in Hong Kong Dollars (“HK$”)) (Unaudited) NOTE 4 – RECENT ACCOUNTING PRONOUNCEMENTS The Group has reviewed all recently issued, but not yet effective, accounting pronouncements and does not believe the future adoption of any such pronouncements may be expected to cause a material impact on its financial condition or the results of its operations. In May 2011, the Financial Accounting Standard Board (“FASB”) issued ASU 2011-04, which is an update to Topic 820, “Fair Value Measurement”. This update establishes common requirements for measuring fair value and related disclosures in accordance with accounting principles generally accepted in the United Sates and international financial reporting standards. This amendment did not require additional fair value measurements. ASU 2011-04 is effective for all interim and annual reporting periods beginning after December 15, 2011. The Company does not expect the adoption of this guidance to have a material impact on its financial position or results of operations. In June 2011, the FASB issued ASU 2011-05, which is an update to Topic 220, “Comprehensive Income”. This update eliminates the option of presenting the components of other comprehensive income as part of the statement of changes in stockholders’ equity, requires consecutive presentation of the statement of net income and other comprehensive income and requires reclassification adjustments from other comprehensive income to net income to be shown on the financial statements. ASU 2011-05 is effective for all interim and annual reporting periods beginning after December 15, 2011. The Company does not expect the adoption of this guidance to have a material impact on its financial position or results of operations. NOTE 5 – INCOME TAXES The provision for income taxes is determined in accordance with the provisions of ASC Topic 740, “Income Taxes” (“ASC 740”). Under this method, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax basis. Deferred tax assets and liabilities are measured using enacted income tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. Any effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. ASC 740 prescribes a comprehensive model for how companies should recognize, measure, present, and disclose in their financial statements uncertain tax positions taken or expected to be taken on a tax return. Under ASC 740, tax positions must initially be recognized in the financial statements when it is more likely than not the position will be sustained upon examination by the tax authorities. Such tax positions must initially and subsequently be measured as the largest amount of tax benefit that has a greater than 50% likelihood of being realized upon ultimate settlement with the tax authority assuming full knowledge of the position and relevant facts. 9 TITANIUM GROUP LIMITED AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED JUNE 30, 2 (Currency expressed in Hong Kong Dollars (“HK$”)) (Unaudited) For the six months ended June 30, 2011 and 2010, the local (BVI) and foreign components of (loss) income before income taxes were comprised of the following: Six months ended June 30, Tax jurisdictions from: – BVI (local) $ ) $ ) – Hong Kong ) ) – The PRC - (Loss) income before income taxes $ ) $ ) The Company’s subsidiary, Shenzhen Kanglv is subject to the Corporate Income Tax governed by the Income Tax Law of the People’s Republic of China, at a unified income tax rate of 25%. A reconciliation of income tax rate to the effective income tax rate for the six months ended June 30, 2011 and 2010 is as follows: Six months ended June 30, Income before income taxes $ $ - Statutory income tax rate 25
